In a support proceeding, petitioner appeals from an order of the Family Court, made in New York 'County on August 22, 1968 and entered in Queens County. In addition, we have reviewed a further order of said court dated ¡September 30, 1968 and made on reargument, which amended said order of August 22, 1968 ('CPLR 5517, subd. [b]). Motion by respondent, made on the calendar call, to transfer the appeal to the Appellate Division, First Department, denied. Order of August 22, 1968, modified, on the law, by striking from the ninth and tenth decretal paragraphs thereof the word "petitioner”. As so modified, order of August 22, 1968, as amended by the order of 'September 30, 1968, affirmed, without costs. The findings of fact below in support of the provisions in which petitioner was directed to submit to psychiatric examinations have not been affirmed. Since the proceeding was for support only, petitioner should not have been directed to appear for psychiatric examinations. Christ, Acting P. J., Brennan, Rabin, Benjamin and Martuseello,' JJ., concur.